
	
		I
		112th CONGRESS
		1st Session
		H. R. 3105
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  surcharge on high income individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in the American Tax Code Act
			 of 2011.
		2.Surcharge on high
			 income individuals
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					VIIISurcharge on
				high income individuals
						
							Sec. 59B. Surcharge on high income
				  individuals.
						
						59B.Surcharge on
				high income individuals
							(a)In
				generalIn the case of a
				taxpayer other than a corporation, there is hereby imposed (in addition to any
				other tax imposed by this subtitle) a tax equal to—
								(1)5 percent of so
				much of the modified adjusted gross income of the taxpayer as exceeds $350,000
				but does not exceed $500,000,
								(2)10 percent of so
				much of the modified adjusted gross income of the taxpayer as exceeds $500,000
				but does not exceed $1,000,000,
								(3)15 percent of so
				much of the modified adjusted gross income of the taxpayer as exceeds
				$1,000,000 but does not exceed $10,000,000, and
								(4)20 percent of so much of the modified
				adjusted gross income of the taxpayer as exceeds $10,000,000.
								(b)Taxpayers not
				making a joint returnIn the
				case of any taxpayer other than a taxpayer making a joint return under section
				6013 or a surviving spouse (as defined in section 2(a)), subsection (a) shall
				be applied by substituting for each of the dollar amounts therein (after any
				increase determined under subsection (d)) a dollar amount equal to—
								(1)50 percent of the
				dollar amount so in effect in the case of a married individual filing a
				separate return, and
								(2)80 percent of the
				dollar amount so in effect in any other case.
								(c)Modified
				adjusted gross incomeFor
				purposes of this section, the term modified adjusted gross income
				means adjusted gross income reduced by any deduction allowed for investment
				interest (as defined in section 163(d)). In the case of an estate or trust,
				adjusted gross income shall be determined as provided in section 67(e).
							(d)Inflation
				adjustments
								(1)In
				generalIn the case of
				taxable years beginning after 2011, the dollar amounts in subsection (a) shall
				be increased by an amount equal to—
									(A)such dollar
				amount, multiplied by
									(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2010 for calendar year 1992 in subparagraph (B)
				thereof.
									(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $5,000, such
				amount shall be rounded to the next lowest multiple of $5,000.
								(e)Special
				rules
								(1)Nonresident
				aliensIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
								(2)Citizens and
				residents living abroadThe dollar amounts in effect under
				subsection (a) (after the application of subsections (b) and (d)) shall be
				decreased by the excess of—
									(A)the amounts
				excluded from the taxpayer's gross income under section 911, over
									(B)the amounts of any
				deductions or exclusions disallowed under section 911(d)(6) with respect to the
				amounts described in subparagraph (A).
									(3)Charitable
				trustsSubsection (a) shall not apply to a trust all the
				unexpired interests in which are devoted to one or more of the purposes
				described in section 170(c)(2)(B).
								(4)Tax not treated
				as tax imposed by this chapter for certain purposesThe tax
				imposed under this section shall not be treated as tax imposed by this chapter
				for purposes of determining the amount of any credit under this chapter or for
				purposes of section
				55.
								.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of
			 such Code is amended by inserting after the item relating to part VII the
			 following new item:
				
					
						Part VIII. Surcharge on high
				income
				individuals
					
					.
			(c)Section 15 not
			 To applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
